DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8 and 10-22 are rejected under 35 U.S.C. 103 as obvious over Cesaroni (USP 6,740,180), in view of Chan et al. (USP 5,712,511).
Regarding claims 1-2, 8, 14-15, 17, 20

Although, Cesaroni does not teach the use of a cross-linking agent, Cesaroni does teach or suggest the other limitations of the claim. However, Chan teaches energetic materials comprising HTPB as a binder, and teaches that the use of a cross-linking agent enhances the cure of composition (column 2, lines 22-51). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Cesaroni by including a cross-linking agent with a reasonable expectation of success, and the expected benefit of enhancing the cure of the composition, as suggested by Chan.
Regarding claims 3-5
Cesaroni teaches the use of hydrogenated rosin esters (i.e. a C5 hydrocarbon resin and a terpenic resin) (column 5, lines 16-23). 
Regarding claims 10-11
Cesaroni teaches that ethylene/vinyl acetate is blended with the rosin ester in a 70:30 ratio (Example VIIII).
Regarding claims 12-13

Regarding claims 16 and 19
Cesaroni teaches that the composition can contain a high explosive (i.e. propellant) (claim 5).
Regarding claim 18
Cesaroni teaches that composition may be a rocket propellant (claim 19).
Regarding claims 21-22
This is a property of the composition, and as the reference teaches the same materials as claimed, it is expected to also have these properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cesaroni (USP 6,740,180), in view of Chan et al. (USP 5,712,511), as applied to claim 1 above, in view of Hazen et al. (US 2001/0021737).
Regarding claim 6
Although, Cesaroni does not teach the use of a DCPD based resin as the tackifyer, Cesaroni does teach the other limitations of the claim, and teaches a rosin .
Response to Arguments
Applicants argue against the prior art rejections over Cesaroni and Cesaroni in view of Hazen.
Applicants amendments to the claims have overcome this rejection, and it has been withdrawn. However, a new rejection has been made with a new secondary reference to show the use of a cross-linking agent is obvious in energetic compositions.
Applicants argue that Cesaroni uses an EVA binder. This is not persuasive as the rejection shows that Cesaroni also teaches the use of an HTPB binder.
Applicants argue that the bonding agent of Cesaroni is not the same as the tackifying agent as claimed. This is not persuasive and appears to be a semantics argument as applicants have not explained how the bonding agent of Cesaroni does not perform the same function as the tackifying agent of the claims.
Applicants argue that the general teachings of Cesaroni are incompatible with the examples. This is not persuasive and a reference is good for all that it teaches. Further, no where does Cesaroni make such an incompatibility claim.
Applicants argue that there is no motivation to combine. This is not persuasive as the reference itself provides the motivation by stating that the composition “preferably” has an additive that…(column li8nes 16-18).

Applicants argue that the instant invention employs HTPB polymers. This is not persuasive as neither claim 1, nor claim 6 which Hazen is used to reject, require the use of HTPB.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734